DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Alex Kuo on 3/20/21. 


1. (Currently Amended)  A thermal atom source for quantum information processing atomic systems, comprising: 
a container with a closed end and an open end, the container having inside a source of solid material of a species of atoms used in [[an]] a quantum information processing atomic system near the closed end and a wadding positioned between the source of solid material and the open end of the container, the wadding being configured and positioned to prevent the source of solid material or any byproducts of the source of solid material from falling out of the container in certain orientations of the container; 
a heater coupled to the closed end of the container; 
one or more clamps configured to secure the container and the heater; and 
a current source coupled to the container and the heater to cause a temperature of the container and the heater to increase, which in turn causes the source of solid material to sublimate or melt and evaporate to release some of the solid material that then diffuses to the open end of the container through the wadding prior to being emitted as a flux of the species of atoms from the open end of the container for use by the quantum information processing atomic system;
wherein the wadding is made of a sintered metal or a sinter ceramic that provides a circuitous path through which the at least a portion of the source of solid material diffuses.

8-10. (Cancelled)

11. (Currently Amended)  The thermal atom source of claim 1, wherein the source of solid material includes two or more elements or compounds that react or amalgamate when heated by the increased temperature of the container and the heater and coat the wadding.


15. (Currently Amended)  The thermal atom source of claim 1, wherein the heater includes a laser that produces radiation to heat up the source of solid material.


20. (Currently Amended) The thermal atom source of claim 1, further comprising one or more additional waddings between the source of solid material and the open end of the container, wherein the wadding and the one or more additional waddings are of the same composition and structure, or the wadding is of a different composition and structure as the one or more additional waddings, or the wadding and the one or more additional waddings each has a different composition and structure.


21. (Currently Amended)  The thermal atom source of claim 1, wherein the quantum information processing atomic systems include a quantum information processing (QIP) system, a clock, or a sensor.


22. (Currently Amended)  A method for operating a thermal atom source for a quantum information processing atomic system[[s]], comprising:
configuring the thermal atom source for operation, the thermal atom source including: 
a container with a closed end and an open end, the container having inside a source of solid material near the closed end and a wadding between the source of solid material and the open end of the container; 
a heater coupled to the closed end of the container; one or more clamps configured to secure the container and the heater; and 
a current source coupled to the container and the heater to cause a temperature of the container and the heater to increase, which in turn causes of solid material to sublimate or melt and evaporate to release some of the solid material that then diffuses 

providing the emitted flux from the open end of the container to an ion trap of the quantum information processing atomic system to confine one or more atomic ions for quantum bits;
wherein the wadding is made of a sintered metal or a sinter ceramic that provides a circuitous path through which the at least a portion of the source of solid material diffuses.


26. (Currently Amended)  A thermal atom source for quantum information processing atomic systems, comprising: 
a container with a closed end and an open end, the container having inside a source of solid material of a species of atoms used in [[an]] a quantum information processing atomic system near the closed end and a wadding positioned between the source of solid material and the open end of the container, the wadding being configured and positioned to prevent the source of solid material or any byproducts of the source of solid material from falling out of the container in certain orientations of the container; 
a heater configured to provide radiation heating and positioned near the container; and 
one or more clamps configured to secure the container, wherein the radiation heating provided by the heater causes a temperature of the container to increase, which in turn causes the source of solid material to sublimate or melt and evaporate to release some of the solid material that then diffuses to the open end of the container through the wadding prior to being emitted as a flux of the species of atoms from the open end of the container for use by the quantum information processing atomic system;
wherein the wadding is made of a sintered metal or a sinter ceramic that provides a circuitous path through which the at least a portion of the source material diffuses.


27. (New)  A thermal atom source for quantum information processing atomic systems, comprising: 
a container with a closed end and an open end, the container having inside a source of solid material of a species of atoms used in a quantum information processing atomic system near the closed end and a wadding positioned between the source of solid material and the open end of the 
a heater coupled to the closed end of the container; 
one or more clamps configured to secure the container and the heater; and 
a current source coupled to the container and the heater to cause a temperature of the container and the heater to increase, which in turn causes the source of solid material to sublimate or melt and evaporate to release some of the solid material that then diffuses to the open end of the container through the wadding prior to being emitted as a flux of the species of atoms from the open end of the container for use by the quantum information processing atomic system;
wherein the wadding is made of platinum such that the flux emitted from the open end of the container is a positive flux.



Allowable Subject Matter
	Claims 1-7, 11-27 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a thermal atom source for quantum information processing atomic systems, comprising the container with solid material of a species of atoms, heater for causing the source of solid material to sublimate or melt and evaporate to release some of the solid material that then diffuses to the open end of the container; having the structure and wadding as claimed; recited together in combination with the totality of particular structural features/limitations recited therein.

	Claim(s) 12-13, 16, 20, and 23-25, previously withdrawn from consideration as a result of a restriction requirement, is/are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn and claim(s) 12-13, 16, 20, and 23-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 
	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claim 22, 26, and 27 is allowed based on similar reasoning as discussed above regarding claim 1.  
	Claims 2-7, 11-21, and 23-25, which depend from claim 1 or 22, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881